DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:
In lines 21-22 of claim 1, the teaching that “a degree of opening of the suctioning and discharging dampers is adjusted” should be pluralized (e.g. “degrees of opening” and “are adjusted”) as the property is adjusted for multiple dampers.
In line 1 of claim 21, the word “wherein” should be inserted between “claim 1,” and “the third guide”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, 18-19, 21, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 22-23 of claim 1, it is taught that the position of the suctioning and discharging dampers is adjusted depending upon a detected high operating pressure.  In lines 26-27, it is taught that the opening of the guides (of which the dampers are components) is controlled to be reduced “when an operating pressure of the air conditioner is lower than a predetermined threshold”.  It is not clear from this teaching whether the “operating pressure” is the same as the “high operating pressure” (as both are operating pressures of the refrigeration system and are used to control the positions of the dampers) or are different (as the names used differ slightly and both are taught with the indefinite article “a”/“an” rather than “the” or “said”.  Further, the control of the dampers based on “a detected high operating pressure” is taught as an option for the adjustment of the dampers as line 23 teaches that an outdoor air temperature may be used instead.  If the recited operating pressures are or may be taken to be the same, it is unclear whether the use of this pressure is optional as it appears to also be used for the control of lines 26-27.  For these reasons, the scope of claim 1 is found to be indefinite and the claim is rejected under 35 U.S.C. 112(b).

Claims 6-9, 18-19, 21, and 30 are rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 18-19, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0036873 A1 to Bush and U.S. Patent No. 5,265,434 to Alsenz.

    PNG
    media_image1.png
    408
    544
    media_image1.png
    Greyscale

Bush teaches limitations from claim 1 in figs. 16A and B, shown above, an air conditioner, comprising: 
an outdoor device (12) including a compressor (28) that circulates a refrigerant, a heat exchanger (22) that performs heat exchange between the refrigerant and air, a fan (32) that causes the air to flow, an air inlet (35) through which the air is suctioned into the air conditioner, and an air outlet (31) through which the air heat-exchanged in the heat exchanger (22) is discharged (¶ 42); 
a first guide (integral wind deflector 141) provided on at least one surface of the outdoor device (12) to guide outdoor air to the air inlet (35), the first guide (141) including a housing having a guide surface that guides an airflow (as shown in figs. 16A and B), an opening (at the lower end of the deflector 141) formed on one open surface of the housing (as shown) and through which air is suctioned (as shown), and at least one suctioning damper (155, see figs. 16A and B) which is installed on the opening and adjusts an amount of air flow (as shown in figs. 16A and B); 
a second guide (140, shown in figs. 16A and B) provided on at least one surface of the outdoor device (12) to guide air discharged from the air outlet (31) to an outside (as shown in figs. 16A and B), the second guide (140) including a housing having a guide surface that guides an air flow (as shown in figs. 16A and B), an opening (144) formed on one open surface of the housing and through which the air is discharged (as shown in figs. 16A and B), and at least one discharging damper (145) which is installed on the opening (44) and adjusts an amount of air flow (see paragraph [0045]); and 
a third guide (the portion of the guide 141 connecting the intake and outlet portions thereof) that guides the air discharged from the air outlet (31) to flow from the second guide (140) to the first guide (as shown in figs. 16A and B), 
the third guide (141) including: 
a circulation guide (as shown in figs. 16A and B), wherein the air discharged through the air outlet (31) circulates to the air inlet (35) through the circulation guide (as shown in figs. 16A and B), and 
at least one circulation damper (150) that adjusts an amount of air to circulate in the circulation guide (see Fig 16) by adjusting a degree of opening of the circulation guide (as shown in figs. 16A and B), wherein a degree of opening of the suctioning and discharging dampers (155, 145) is adjusted depending on a detected high operating pressure or outdoor air temperature (as taught in ¶¶ 61-65, this control of the dampers may be performed in response to low outside temperature, but also has the effect of controlling condensing pressure in the system because of the dependency of this pressure on outdoor air temperature taught in ¶ 63), and wherein the circulation damper (150) is closed when the suctioning and discharging dampers are opened (155, 145, see Fig 16), and the circulation damper (150) is open when the suctioning and discharging dampers (155, 145) are closed (¶ 64), wherein a degree of opening of the first and second guides (of dampers 145 and 155) is configured to be reduced (the position of fig. 16B) when an operating pressure of the air conditioner is lower than a first predetermined pressure (“when the outside temperature is low” as taught in ¶ 64, this temperature resulting in a low condensing pressure as taught in ¶ 63), and wherein the circulation damper is closed (the position of fig. 16A) when the predetermined operating pressure is higher than a second predetermined pressure, the second predetermined pressure being higher than the first predetermined pressure (as taught in ¶ 66, the damper 150 is controlled to be closed in response to low outdoor temperature and is thus open when the temperature and thus associated condensing pressure is higher.)
Although Bush teaches the use of outdoor air temperature to control the dampers and teaches this temperature to influence the condensing pressure of the system, Bush does not explicitly teach using thresholds for this condensing pressure rather than for temperatures to control the dampers.  Alsenz teaches in col. 7, line 62-col. 8, line 20, a refrigeration system control method in which condenser pressure is maintained within predetermined limits to ensure effective operation by the control of airflow through the system (in this case, control of a variable fan rather than variable position dampers), this condensing pressure being detected by a pressure transducer (164) on the condenser coil (25) (as taught in col. 3, lines 37-41).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Bush with the direct condensing pressure sensing and control of Alsenz in order to ensure that condensing pressure is maintained within desired levels for operation and that other factors which have not been accounted for do not affect this pressure without being identified and accounted for, as they might be if only outdoor temperature were monitored for pressure control.

Bush teaches limitations from claim 6, in figs. 16A and B, shown above, the air conditioner of claim 1, wherein circulation passages (indicated by the shaded arrows in figs. 16) are formed in the outdoor device (12), the first guide (60), the second guide (140), and third guide (141). 

Bush teaches limitations from claim 7, in figs. 16A and B, shown above, the air conditioner of claim 6, wherein the circulation passages (shown in the figures) include a first circulation passage (as shown) through which air contained inside of the outdoor device (12) passes through the fan (32) to flow into the second guide (140). 

Bush teaches limitations from claim 8, in figs. 16A and B, shown above, the air conditioner of claim 7, wherein the circulation passages (see Fig 16) further include a second circulation passage (indicated by the shaded arrows leading from the outlet 31 to and through circulation damper 150 in figs. 16) through which air contained inside of the second guide (140) passes through the third guide (141) to flow into the first guide (60). 

Bush teaches limitations from claim 9, in figs. 16A and B, shown above, the air conditioner of claim 8, wherein the circulation passages (shown in figs. 16) further include a third circulation passage (under or behind the first guide 60) through which air contained inside the first 22guide (60) passes through the heat exchanger (22) to flow into the outdoor device (12 as taught in ¶ 65).

Bush teaches limitations from claim 18, in figs. 16A and B, shown above, the air conditioner of claim 1, wherein the second guide (140) is a hood (as shown in fig. 16, the term “discharge hood” being used in ¶ 140) coupled to the air outlet (31) configured to discharge air discharged through the air outlet (31) outside of the hood (140 as shown in figs. 16A and B); wherein the first guide (60) is at least one skirt (as shown in fig. 16) coupled to the air inlet (35) configured to guide outside air to the air inlet (35, see Figs 9 and 16); and the suctioning, discharging, and circulation dampers (155, 145, 150) are a plurality of dampers (155, 145, 150) selectively operated to recirculate air from the hood (140), through the at least one skirt (60), and to the air inlet (35, see ¶¶ 64-66 and figs. 16A and B). 

Bush teaches limitations from claim 19, in figs. 16A and B, shown above, the air conditioner of claim 18, wherein the at least one suctioning damper (155) includes a plurality of suctioning dampers (156, 157)  at an inlet of the at least one skirt (60, see Fig 16); the at least one discharging damper (145) includes a plurality of discharging dampers (146, 147, 148) at an outlet of the hood (140); and the at least one circulation damper (150) includes 25a plurality of circulation dampers (151, 152) in a circulation passage (as shown in figs. 16A and B) along which air is recirculated from the hood (140), through the at least one skirt (60), and to the air inlet (35, as shown). 

Bush teaches limitations from claim 21, in figs. 16A and B, shown above, the air conditioner of claim 1, [wherein] the third guide (141) is opened (by way of dampers 150) and the first (60) and second guides (140) are closed when the air conditioner is in a heating mode (as taught in ¶ 66).  

Bush teaches limitations from claim 30, in figs. 16A and B, shown above, the air conditioner of claim 1, wherein, when the third guide (141) is open when the first guide (60) and second guide (140) closed, outdoor air does not flow to or from the outside (as taught in ¶ 64).

Response to Arguments
Applicant argues on pp. 7-8 of the reply that the combination of Bush and Gotou, previously relied upon in rejecting dependent claims 22 and 23 does not teach or suggest the limitations of amended claim 1 which has been amended with the features of claims 22 and 23.  Applicant particularly notes on pg. 8 that these references do not teach the control of the dampers based on first and second predetermined pressures.
In response, examiner agrees and the combination of Bush and Gotou has not been relied upon to reject amended independent claim 1.  Attention is directed however to the rejection of this claim set forth above as being obvious over Bush and Alsenz.

Conclusion
Although this action is responsive to applicant’s reply filed 22 November 2021 which itself was responsive to the Non-Final Rejection of 27 August 2021, this action is not made final because it includes new grounds of rejection which were not applied to the respective limitations when they were previously presented as dependent claims 22 and 23.  These grounds of rejection include the rejection of claim 1 under 35 U.S.C. 112(b) and as being obvious over Bush in view of Alsenz 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        12 July 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763